Citation Nr: 1216699	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This case initially came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO in Cleveland, Ohio.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2010.  The record contains a transcript of that hearing.

In March 2011, the Board remanded the case to the RO for additional development of the record.  The RO has complied with the remand directives.  

The Veteran also raised a claim of service connection for coronary artery disease, as due to the presumed exposure to herbicides in connection with his active duty in the Republic of Vietnam.  As the RO has not addressed this issue, the Board refers it to the RO for appropriate action.

While the Veteran initially filed a claim of service connection for PTSD, the Board has recharacterized the issues to inlude all relevant mental disorders, pursuant to the Court's holding in Clemons.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The reopened claim of service connection for an acquired psychiatric disorder, to include PTSD and depression is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for PTSD and dysthymic disorder was denied by the RO in an unappealed rating decision in August 1993.  

2.  The evidence received since the August 1993 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for an innocently acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been added to the record since the August 1993 decision that is sufficient to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is required at this point.

 
New and Material Evidence

An August 1993 rating decision denied the Veteran's claim of service connection for PTSD and dysthymic disorder.  The RO sent notice of the decision and his appellate rights to the Veteran at his last address of record, but he did not appeal that decision.   

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the August 1993 rating decision consisted of the Veteran's service treatment records, his post-service treatment records, and the report of a June 1993 VA examination that included diagnoses of severe PTSD and a concomitant major depressive disorder.  

The Veteran's claim was denied because the record did not contain the requisite evidence of a verifiable stressor or a diagnosis of PTSD or a dysthymic disorder that was supported by the evidence. 

The evidence submitted in support of reopening the claim includes a PTSD Stressor Corroboration Report, a May 2008 psychology consultation, the Veteran's testimony at the September 2010 hearing, and the report of an August 2011 VA examination.  

As the August 2007 report corroborates certain of the Veteran's stressors, the Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim.  

Therefore, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and sufficient to reopen the previously denied claim.  


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD and depression, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

At the June 2010 hearing, the Veteran testified that he had been in receipt of Social Security Disability Income benefits since 2007.  

When VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal. See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Baker v. West, 11 Vet. App. 163 (1998). 
 
Accordingly, this matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated steps to contact the Social Security Administration in order to obtain copies of all records referable to the Veteran's claim for disability benefits, including any decision and supporting medical documentation, and associate them with the claims file.    

2.  After completing all indicated development, the RO should readjudicate the claims of service connection for an innocently acquired psychiatric disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the remanded matter, but need take no further action unless otherwise notified. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


